                                                                                Case 3:14-cr-00175-WHA Document 964 Filed 01/15/19 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,
                                                                         11                                                               No. CR 14-00175 WHA
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.
                                                                         13                                                               REQUEST FOR
                                                                              PACIFIC GAS AND ELECTRIC                                    CLARIFICATION
                                                                         14   COMPANY,

                                                                         15                  Defendant.
                                                                                                                         /
                                                                         16
                                                                         17          By JANUARY 17 AT 5 P.M., defendant Pacific Gas & Electric Company shall clarify, with

                                                                         18   respect to the 2017 Annual Report compiled pursuant to the Fire Incident Data Collection Plan

                                                                         19   (Dkt. No. 956-4), which of the incidents listed in the 2017 Annual Report correspond to the

                                                                         20   eighteen October 2017 Northern California wildfires that CAL FIRE has attributed to PG&E’s

                                                                         21   facilities. If any of the eighteen October 2017 Northern California wildfires were not included

                                                                         22   in the 2017 Annual Report, PG&E shall explain why such fires were not included and shall

                                                                         23   compile a list of any other 2017 fires that may have involved PG&E’s facilities but were not

                                                                         24   included in the report.

                                                                         25          IT IS SO ORDERED.

                                                                         26
                                                                         27   Dated: January 15, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         28                                                           UNITED STATES DISTRICT JUDGE
